Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Heist on March 11, 2022
The application has been amended as follows: 
In the claims;
Claim 1, line 3, after “N-substituted”, delete “pyridyl”; line 5, after “N-substituted”, delete “pyridyl”; line 10, after “alkoxy;” delete “and R2 is substituted  at any carbon atom on 2-pyrydine ring;”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants’ amendment, the declaration under 37 C.F.R. 1.132 and remarks submitted March 2, 2022 have been fully considered, and found persuasive to overcome the rejection under 35 U.S.C. 112 (a) as set forth in prior office action. Particularly, the declaration provides further evidence supporting that the antiviral activity of ebselen against SARS-CoV-2 (aka COVID-19) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627